DETAILED ACTION
Response to Amendment
The Amendment filed 05 November 2021 has been entered. Claims 1-4, 8-13, 17-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 35 U.S.C. § 101 and double patenting rejection previously set forth in the Non-final Office Action mailed 05 August 2021.
Response to Arguments
Regarding the double patenting rejection, examiner notes that based on the amended claim language, the double patenting rejection no longer applies and has been withdrawn.
Applicant's arguments filed 05 November 2021 have been fully considered but they are not persuasive for the following reasons:
On pages 9-10 of the Applicant’s Remarks, the applicant argues that Salahieh (US 2021/0006834 A1) does not expressly disclose the amended limitations of amended independent Claims 1, 10, and 20.
The applicant’s point is understood. However, the examiner respectfully disagrees. As elaborated in the 35 U.S.C. § 112(b) rejection below, amended independent Claims 1, 10, and 20 recite “wherein the giving of the weight comprises giving the weight to each pixel in the image based on at least one of a position of an object, a distance from a camera or width and depth values generated by an occluded area,” in which this limitation is recited in the alternative. However, it is unclear whether the amended limitations that follow are also recited in the alternative, in other words, also requiring only one of the three; therefore, as best understood by the examiner and in light of the broadest reasonable interpretation, it appears the amended claims require only one of the three. Therefore, Salahieh does expressly disclose the following amended limitations of Claims 1, 10, and 20: 
“. . . ;
determining importance of the plurality of reference views (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; examiner ; 
giving a weight to each pixel in the images of the plurality of reference views; determining the importance of the plurality of reference views based on the weight (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 5, and paragraphs [0066] and [0068], disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308) by utilizing a weight map(s) (element 502), a “Compare, Check Weight Map, and Decide” step (element 512), and an “Update Weight Maps of the Rest Additional Views” (element 514); examiner notes that since the pruner checks the weights of each region before each region is thrown away, by preserving essential material (i.e., essential based on weight map even if it is redundant material) or throwing away unnecessary redundant material, this is effectively changing the order (i.e., determining the importance of the plurality of reference views based on the weight); see also Fig. 3); . . . , 
and wherein the giving of the weight comprises giving the weight to each pixel in the image based on at least one of a position of an object, a distance from a camera or width and depth values generated by an occluded area, wherein higher weight is given as the position of the object is closer to a center of an image of the reference view, wherein higher weight is given as the distance between the object and the camera is closer, and wherein higher weight is given as the depth value by the occlude area is greater (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 5, and paragraphs [0066] and [0068], disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308) by utilizing a weight map(s) (element disclosing higher weights are assigned for edge or occlusion regions and for the foreground objects (as best understood by the examiner, since the claim appears to be recited in the alternative, examiner has met the limitation); see also Fig. 3).” 
The examiner’s rationale above applies equally as well to the remaining dependent Claims 2-4, 8-9, 11-13, and 17-19.
Claim Objections
Claims 1, 10, and 20 are objected to because of the following informalities:   
In line 6 of Claim 1, line 6 of Claim 10, and line 8 of Claim 20, each claim recites “the images of the plurality of reference views” (i.e., lacking clear antecedent basis). For purposes of examination, each recitation will be reasonably interpreted as - - images of the plurality of reference views - - .
In line 11 of Claim 1, line 10 of Claim 10, and line 12 of Claim 20, each claim recites “the pruning order” (i.e., lacking clear antecedent basis). For purposes of examination, each recitation will be reasonably interpreted as - - a pruning order - - .
In lines 12-13 of Claim 1, lines 12-13 of Claim 10, and lines 14-15 of Claim 20, “the image” should likely read - - the images of the plurality of reference views - - .
In line 16 of Claim 1, line 16 of Claim 10, and line 18 of Claim 20, “the reference view” should likely read - - a reference view - - .
In line 19 of Claim 1, line 19 of Claim 10, and line 21 of Claim 20, “the depth value” should likely read - - a depth value - - .
In line 19 of Claim 1, in line19 of Claim 10, and line 21 of Claim 20, “occlude area” should likely read - - occluded area - - .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended independent Claims 1, 10, and 20, the last 8 lines of each claim recites, “wherein the giving of the weight comprises giving the weight to each pixel in the image based on at least one of a position of an object, a distance from a camera or width and depth values generated by an occluded area,” in which this limitation is recited in the alternative (hereinafter first set of limitations), and further recites, “wherein higher weight is given as the position of the object is closer to a center of an image of the reference view, wherein higher weight is given as the distance between the object and the camera is closer, and wherein higher weight is given as the depth value by the occlude area is greater” (hereinafter second set of limitations). 
However, since the first set of limitations is positively recited in the alternative so that only one of the three is required, it is unclear whether only one or all three of the following limitations in the second set of limitations are required. Therefore, as best understood by the examiner, and in light of the broadest reasonable interpretation, the claims currently as is do not clearly or positively require all three, and at minimum, merely require only one of the three in both the first and second sets of limitations.
Dependent Claims 2-4, 8-9, 11-13, and 17-19, although not specifically cited above, are also rejected because of the deficiencies of the parent claims.
As noted below, if the claims were to be amended to overcome the current 112(b) rejection by removing the alternative language so as to clearly include all three requirements, then the 112(b) rejection would be withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salahieh et al., US Patent Application Publication No.: 2021/0006834 A1 (Please note the Provisional Application No.: 62/869,902), hereby Salahieh.
Regarding Claim 1, Salahieh discloses a video encoding method (Figs. 1, 3, and 5) comprising:
“acquiring images of a plurality of views (Fig. 1, elements 100 and 104, and paragraph [0024], disclosing acquiring a plurality of source views); 
determining a basic view and a plurality of reference views among the plurality of views (Fig. 1, elements 100, 104, 120, and 124, disclosing selecting a plurality of basic views and additional views from the source views); 
determining importance of the plurality of reference views (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; examiner notes here that the order based on distance from the basic view indicates an order based on importance; Fig. 3, visually disclosing a system for pruning (element 310) between the basic view(s) (element 304) ; 
giving a weight to each pixel in the images of the plurality of reference views; determining the importance of the plurality of reference views based on the weight (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 5, and paragraphs [0066] and [0068], disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308) by utilizing a weight map(s) (element 502), a “Compare, Check Weight Map, and Decide” step (element 512), and an “Update Weight Maps of the Rest Additional Views” (element 514); examiner notes that since the pruner checks the weights of each region before each region is thrown away, by preserving essential material (i.e., essential based on weight map even if it is redundant material) or throwing away unnecessary redundant material, this is effectively changing the order (i.e., determining the importance of the plurality of reference views based on the weight); see also Fig. 3); and 
performing pruning between an image of the basic view and images of the plurality of reference views based on the pruning order (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 3, visually disclosing a system for pruning (element 310) between the basic view(s) (element 304) and additional views (element 308); Fig. 5, visually disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308)), and 
wherein the giving of the weight comprises giving the weight to each pixel in the image based on at least one of a position of an object, a distance from a camera or width and depth values generated by an occluded area, wherein higher weight is given as the position of the object is closer to a center of an image of the reference view, wherein higher weight is given as the distance between the object and the camera is closer, and wherein higher weight is given as the depth value by the occlude area is greater (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 5, and paragraphs [0066] and [0068], disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308) by utilizing a weight map(s) (element 502), a “Compare, Check Weight Map, and Decide” step (element 512), and an “Update Weight Maps of the Rest Additional Views” step (element 514); examiner notes that since the pruner checks the weights of each region before each region is thrown away, by preserving essential material (i.e., essential based on weight map even if it is redundant material) or throwing away unnecessary redundant material, this is effectively changing the order (i.e., determining the importance of the plurality of reference views based on the weight); paragraph [0067], disclosing higher weights are assigned for edge or occlusion regions and for the foreground objects (as best understood by the examiner, since the claim appears to be recited in the alternative, examiner has met the limitation); see also Fig. 3).”
Regarding Claim 8, Salahieh discloses:
“wherein the determining of the importance of the plurality of reference views comprises determining the importance of the plurality of reference views based on a target position indicating a position of a virtual camera of a user (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 1, elements 106, 122, and 126, and paragraph [0024], disclosing a source view may be any source video material before encoding that corresponds to the format of a view representation, which may have been acquired by projection by a virtual camera onto a surface using source camera parameters that may include view position and orientation; paragraph [0024], further disclosing the basic camera parameters list may be a list of one or more camera parameters that define the projection used to generate a basic view representation from a 3D scene, including intrinsic and extrinsic parameters, and the additional camera parameters list may be a list of one or more camera parameters that define the projection used to .”
Regarding Claim 9, Salahieh discloses:
“wherein the determining of the basic view and the plurality of reference views among the plurality of views comprises determining the basic view based on a change in target position indicating a position of a virtual camera of a user (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; Fig. 1, elements 106, 122, and 126, and paragraph [0024], disclosing a source view may be any source video material before encoding that corresponds to the format of a view representation, which may have been acquired by projection by a virtual camera onto a surface using source camera parameters that may include view position and orientation; paragraph [0024], further disclosing the basic camera parameters list may be a list of one or more camera parameters that define the projection used to generate a basic view representation from a 3D scene, including intrinsic and extrinsic parameters, and the additional camera parameters list may be a list of one or more camera parameters that define the projection used to generate an additional view representation from a 3D scene; Fig. 3, visually disclosing a system for pruning (element 310) between the basic view(s) (element 304) and additional views (element 308); Fig. 3, and paragraphs [0046] and [0048], disclosing groups of neighboring views (elements 302A and 302B) (i.e., change in target position), in which a view optimizer (Fig. 1, element 110) may choose the basic views (elements 304A-304D) and additional views (elements 308A-308F) (i.e., determining the basic and plurality of reference views)); see also Fig. 5).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh, in view of Grauman et al., US Patent Application Publication No.: 2019/0355128 A1, hereby Grauman.
Salahieh discloses the invention substantially as claimed. Regarding Claim 2, Salahieh discloses:
“further comprising determining a . . . mask based on an important area of the images of the plurality of views (Fig. 3, element 312, disclosing a resulting mask that may include all patches that correspond to relevant portions of an additional view over basic view(s); Fig. 5, element 506; Fig. 1).”
However, although Salahieh does not expressly disclose a protection mask, Grauman does expressly disclose the following:
“further comprising determining a protection mask based on an important area of the images of the plurality of views (Fig. 7, and paragraph [0078], disclosing pixels outside the bounding box(es) are pruned based on a pass/fail analysis).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Salahieh and Grauman (hereby Salahieh-Grauman), to modify the video encoding method of Salahieh to use a protection mask as in Grauman. The motivation for doing so would have been to create the advantage of adequately identifying foreground objects (see Grauman, paragraph [0024]).
Regarding Claim 3, Salahieh-Grauman discloses:
“wherein an area determined as the protection mask is not pruned (Grauman, Fig. 7, and paragraph [0078], disclosing pixels outside the bounding box(es) are pruned based on a pass/fail analysis).”
The motivation that was utilized in Claim 2 applies equally as well to Claim 3.
Claim Rejections - 35 USC § 103
Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh, in view of Oh et al., WO 2020/091404 A1 (English Translation provided cited in PTO-892), hereby Oh.
Regarding Claims 10 and 20, Salahieh discloses a video . . . method and a non-transitory computer-readable recording medium storing a bitstream including image encoding data decoded according to an image . . . method, the image . . . method (Figs. 2-3 and 5) comprising:
“acquiring image data of images of a plurality of views (Fig. 1, elements 100 and 104, and paragraph [0024], disclosing acquiring a plurality of source views on the encoder side; Fig. 2, disclosing a decoder which can receive a bitstream and output a particular viewport based on the received viewing position and orientation); 
determining a basic view and a plurality of reference views among the plurality of views (Fig. 1, elements 100, 104, 120, and 124, disclosing selecting a plurality of basic views and additional views from the source views on the encoder side; Fig. 2, generally disclosing a decoder); 
determining importance of the plurality of reference views (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; examiner notes here that the order based on distance from the basic view indicates an order based on importance; Fig. 3, visually disclosing a system for pruning (element 310) between the basic view(s) (element 304) and additional views (element 308); Fig. 5, visually disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308); Fig. 2, generally disclosing a decoder); 
giving a weight to each pixel in the images of the plurality of reference views; determining the importance of the plurality of reference views based on the weight (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 5, and paragraphs [0066] and [0068], disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308) by utilizing a weight map(s) (element 502), a “Compare, Check Weight Map, and Decide” step (element 512), and an “Update Weight Maps of the Rest Additional Views” (element 514); examiner notes that since the pruner checks the weights of each region before each region is thrown away, by preserving essential material (i.e., essential based on weight map even if it is redundant material) or throwing away redundant material, this is ; and 
parsing the image data based on the pruning order and decoding an image . . . (Fig. 1, elements 100 and 128, disclosing a pruner on the encoder side; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 3, visually disclosing a system for pruning (element 310) between the basic view(s) (element 304) and additional views (element 308); Fig. 5, visually disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308); Fig. 2, generally disclosing a decoder and further disclosing a splitter (element 218) to split the bitstream), and 
wherein the giving of the weight comprises giving the weight to each pixel in the image based on at least one of a position of an object, a distance from a camera or width and depth values generated by an occluded area, wherein higher weight is given as the position of the object is closer to a center of an image of the reference view, wherein higher weight is given as the distance between the object and the camera is closer, and wherein higher weight is given as the depth value by the occlude area is greater (Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 5, and paragraphs [0066] and [0068], disclosing a system for weight optimized pruning (element 504) between the basic view(s) (element 304) and additional views (element 308) by utilizing a weight map(s) (element 502), a “Compare, Check Weight Map, and Decide” step (element 512), and an “Update Weight Maps of the Rest Additional Views” step (element 514); examiner notes that since the pruner checks the weights of each region before each region is thrown away, by preserving essential material (i.e., essential based on weight map even if it is redundant material) or throwing away unnecessary redundant material, this is effectively changing the order (i.e., determining the importance of the plurality of reference views based on the weight); paragraph [0067], disclosing higher weights are assigned for edge or occlusion regions and for the foreground objects (as best understood by the examiner, since the claim appears to be recited in the alternative, examiner has met the limitation); see also Fig. 3; Fig. 2, generally disclosing a decoder).”
Salahieh explicitly discloses the encoding features of the claim language and generally discloses the decoding processes. Although it is obvious and well within the level of one of ordinary skill in the art to provide the exact reciprocal processes on the decoder side, as suggested by Salahieh, Oh does expressly disclose a video decoding method and a computer-readable recording medium storing a bitstream including image encoding data decoded according to an image decoding method, the image decoding method (Figs. 28 and 32-33), comprising:
“acquiring image data of images of a plurality of views (Fig. 28, elements 2800 and 2802-2805, explicitly disclosing a decoding unit that receives, decodes, and unpacks a plurality of views, including a center view, reference view, sparse view and/or source view); 
determining a basic view and a plurality of reference views among the plurality of views (Fig. 28, elements 2800 and 2802-2805, explicitly disclosing a decoding unit that receives, decodes, and unpacks a plurality of views, including a center view, reference view, sparse view and/or source view); 
determining importance of the plurality of reference views (Fig. 28, elements 2800 and 2802-2805, explicitly disclosing a decoding unit that receives, decodes, and unpacks a plurality of views, including a center view, reference view, sparse view and/or source view; Fig. 32, and paragraphs [584]-[590], disclosing a selection is made for a pruning order on the encoder side (i.e., s2-1 or s2-2), and the packer packs the sparse view S1 and the selected sparse view (i.e., s2-1 or s2-2); Fig. 33, disclosing decoding based on the selection (i.e., s2-1 or s2-2) made on the encoder side); . . . ; and 
parsing the image data based on the pruning order and decoding an image of the basic view and images of the plurality of reference views (Fig. 28, elements 2800 and 2802-2805, explicitly disclosing a decoding unit that receives, decodes, and unpacks a plurality of views, including a center view, reference view, sparse view and/or source view; Fig. 32, and paragraphs [584]-[590], disclosing a selection is made for a pruning order on the encoder side (i.e., s2-1 or s2-2), and the packer packs the sparse view S1 and the selected sparse view (i.e., s2-1 or s2-2); Fig. 33, disclosing decoding based on the selection (i.e., s2-1 or s2-2) made on the encoder side), and . . . .”
Salahieh and Oh (hereby Salahieh-Oh), to modify the encoding processes of Salahieh to use the decoding unit as in Oh. The motivation for doing so would have been to create the advantage of selecting a sparse/additional view in consideration of the transmission environment of the transmission apparatus and the reception environment of the receiving apparatus, thereby quickly coping with any transmission/reception complexities (see Oh, Figs. 28 and 32-33, and paragraph [16]).
Regarding Claim 17, Salahieh-Oh discloses:
“wherein the determining of the importance of the plurality of reference views comprises determining the importance of the plurality of reference views based on a change in target position indicating a position of a virtual camera of a user (Salahieh, Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; in other words, the additional views may be ordered differently such that the farthest view with respect to the basic views is pruned first; Fig. 1, elements 106, 122, and 126, and paragraph [0024], disclosing a source view may be any source video material before encoding that corresponds to the format of a view representation, which may have been acquired by projection by a virtual camera onto a surface using source camera parameters that may include view position and orientation; paragraph [0024], further disclosing the basic camera parameters list may be a list of one or more camera parameters that define the projection used to generate a basic view representation from a 3D scene, including intrinsic and extrinsic parameters, and the additional camera parameters list may be a list of one or more camera parameters that define the projection used to generate an additional view representation from a 3D scene; Fig. 3, visually disclosing a system for pruning (element 310) between the basic view(s) (element 304) and additional views (element 308); Fig. 3, and paragraphs [0046] and [0048], disclosing groups of neighboring views (elements 302A and 302B) (i.e., change in target position), in which a view optimizer (Fig. 1, element 110) may choose the basic views (elements 304A-304D) and additional views (elements 308A-308F) (i.e., determining the basic and plurality of reference views)); see also Fig. 5; Fig. 2, generally disclosing a decoder).”
Regarding Claim 18, Salahieh-Oh discloses:
“wherein the determining of the basic view and the plurality of reference views among the plurality of views comprises determining the basic view based on a target position indicating a position of a virtual camera of a user (Salahieh, Fig. 1, elements 100 and 128, disclosing a pruner; paragraphs [0034] and [0078], disclosing the pruner may prune redundant patches in additional views in an order based on distance from basic views; Fig. 1, elements 106, 122, and 126, and paragraph [0024], disclosing a source view may be any source video material before encoding that corresponds to the format of a view representation, which may have been acquired by projection by a virtual camera onto a surface using source camera parameters that may include view position and orientation; paragraph [0024], further disclosing the basic camera parameters list may be a list of one or more camera parameters that define the projection used to generate a basic view representation from a 3D scene, including intrinsic and extrinsic parameters, and the additional camera parameters list may be a list of one or more camera parameters that define the projection used to generate an additional view representation from a 3D scene; Fig. 3, visually disclosing a system for pruning (element 310) between the basic view(s) (element 304) and additional views (element 308); Fig. 3, and paragraphs [0046] and [0048], disclosing groups of neighboring views (elements 302A and 302B) (i.e., target position or change in target position), in which a view optimizer (Fig. 1, element 110) may choose the basic views (elements 304A-304D) and additional views (elements 308A-308F) (i.e., determining the basic and plurality of reference views)); see also Fig. 5; Fig. 2, generally disclosing a decoder).”
Regarding Claim 19, Salahieh-Oh discloses:
“wherein, among the plurality of views (Oh, Fig. 28, elements 2800 and 2802-2805, explicitly disclosing a decoding unit that receives, decodes, and unpacks a plurality of views, including a center view, reference view, sparse view and/or source view), there is a plurality of basic views (Salahieh, Fig. 3, elements 304A-304D and Fig. 5, elements 304A-304B, visually disclosing a plurality of basic views; Fig. 2, generally disclosing a decoder).”
The motivation that was utilized in Claims 10 and 20 apply equally as well to Claim 19.
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh-Grauman, and in further view of Deshmukh et al., US Patent No.: 10,853,903 B1, hereby Deshmukh.
Salahieh-Grauman discloses:
“wherein the protection mask has an . . . shape (Grauman, Fig. 7, and paragraph [0078], disclosing pixels outside the bounding box(es) are pruned based on a pass/fail analysis).”
The motivation that was utilized in Claim 2 applies equally as well here.
Examiner notes that it is well within the teachings of Grauman to utilizing a bounding box of any size, which can be user defined. In other words, one of ordinary skill would understand to choose any desirable shape. However, to support this rationale, Deshmukh does expressly disclose the following:
“wherein the protection mask has an arbitrary shape (Figs. 23A-23C, and col. 43, lines 10-26, disclosing pruning a number of objects based on size, which can be determined by an objec88t’s spatial area or by an object’s length of perimeter; examiner notes here that since the object is outlined, this clearly indicates an arbitrary shape).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Salahieh-Grauman and Deshmukh (hereby Salahieh-Grauman-Deshmukh), to modify the protection mask of Salahieh-Grauman to use a protection mask with an arbitrary shape as in Deshmukh. The motivation for doing so would have been to create the advantage of reducing artifacts (see Deshmukh, Figs. 23A-23C, and col. 43, lines 10-26).
Claim Rejections - 35 USC § 103
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh-Oh, in view of Grauman.
Regarding Claim 11, Salahieh-Oh discloses:
“further comprising determining a . . . mask based on an important area of the images of the plurality of views (Salahieh, Fig. 3, element 312, disclosing a resulting mask that may include all patches that correspond to relevant portions of an additional view over basic view(s); Fig. 5, element 506; Figs. 1-2).”
However, although Salahieh-Oh does not expressly disclose a protection mask, Grauman does expressly disclose the following:
“further comprising determining a protection mask based on an important area of the images of the plurality of views (Fig. 7, and paragraph [0078], disclosing pixels outside the bounding box(es) are pruned based on a pass/fail analysis).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Salahieh-Oh and Grauman (hereby Salahieh-Oh-Grauman), to modify the decoding method of Salahieh-Oh to use a protection mask as in Grauman. The motivation for doing so would have been to create the advantage of adequately identifying foreground objects and accurately handling objects with occlusion (see Grauman, paragraph [0024]).
Regarding Claim 12, Salahieh-Oh-Grauman discloses:
“wherein an area determined as the protection mask is not pruned (Grauman, Fig. 7, and paragraph [0078], disclosing pixels outside the bounding box(es) are pruned based on a pass/fail analysis).”
The motivation that was utilized in Claim 11 applies equally as well to Claim 12.
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh-Oh-Grauman, and in further view of Deshmukh.
Regarding Claim 13, Salahieh-Oh-Grauman discloses:
“wherein the protection mask has an . . . shape (Grauman, Fig. 7, and paragraph [0078], disclosing pixels outside the bounding box(es) are pruned based on a pass/fail analysis).”
The motivation that was utilized in Claim 11 applies equally as well here.
Examiner notes that it is well within the teachings of Grauman to utilizing a bounding box of any size, which can be user defined. In other words, one of ordinary skill would understand to choose any desirable shape. However, to support this rationale, Deshmukh does expressly disclose the following:
 “wherein the protection mask has an arbitrary shape (Figs. 23A-23C, and col. 43, lines 10-26, disclosing pruning a number of objects based on size, which can be determined by an object’s spatial area or by an object’s length of perimeter; examiner notes here that since the object is outlined, this clearly indicates an arbitrary shape)”
Salahieh-Oh-Grauman and Deshmukh, to modify the protection mask of Salahieh-Oh-Grauman to use a protection mask with an arbitrary shape as in Deshmukh. The motivation for doing so would have been to create the advantage of reducing artifacts when evaluating a target (see Deshmukh, Figs. 23A-23C, and col. 43, lines 10-26).
Allowable Subject Matter
As noted above, Claims 1, 10, and 20 are currently objected to due to informalities, and further rejected under 35 U.S.C. § 112(b). If the claims were to remove the objections and further remove the 35 U.S.C. § 112(b) rejection, specifically, to remove the alternative language to result in clearly including all three requirements, then the claims would be deemed allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose a pruning process. For example, the following references show similar features in the claims, although not relied upon: For example, the following references show similar features in the claims, although not relied upon: Zhang (US 2013/0163661 A1), Fig. 1; Vo (US 2011/0170615 A1), Fig. 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482